Citation Nr: 1503825	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  14-34 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to an annual clothing allowance due to medication used to treat service-connected elbow and shoulder disabilities. 

(Other claims on appeal are addressed by the Board in a separate decision.  See BVA Directive 8430, "Board Decision Preparation and Processing: Policies and Responsibility Assignments.")


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to July 1984, in September 2001, and from October 2001 to August 2002.  He was also a member of the United States Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the Department of Veterans Affairs (VA) Medical Center (VAMC), Prosthetic and Sensory Aids Service (PSAS), in Durham, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for a clothing allowance must be remanded for reasons of due process.  Specifically, in addition to the medication capsaicin, the Veteran has claimed a clothing allowance based on the use of menthol/methyl-salicylate cream.  There is no indication that the AOJ addressed the latter medication, as the statement of the case (SOC) only mentions capsaicin in the evidence section, and the menthol/methyl-salicylate cream had not been claimed at the time of the July 2014 decision (the Veteran submitted evidence of use of this cream in support of his July 2014 notice of disagreement).  The Board may not adjudicate the issue of whether a clothing allowance is warranted based on use of the menthol/m-salicylate cream in the first instance without undermining the appellate process and potentially prejudicing the claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Rather than adjudicate each medication at a time in piecemeal fashion, all medications claimed by the Veteran in connection with this appeal should be considered together. 

Accordingly, the case is REMANDED for the following action:

1. Review the evidence submitted by the Veteran respecting the use of menthol/m-salicylate cream for his bilateral shoulder and elbow disabilities. 

2. Then, after completing any other development that may be indicated, readjudicate the claim on the merits, with specific consideration of the menthol/m-salicylate cream.  If the benefits sought are not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



